Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Claim Objections
Claims 22 and 27 objected to because of the following informalities:
a.	“wherein the first hole-transport layer, the second hole-transport layer and first hole-transport layer comprises a first organic compound comprising an amino group” should be corrected to:
“wherein the first hole-transport layer, the second hole-transport layer and third hole-transport layer comprises a first organic compound comprising an amino group”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18, 22-24, 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao et al. (USP# 6,717,358 B1, hereinafter Liao).
An electronic device emitting white light, comprising: 
a substrate (see Fig. 1, also see col. 9, lines 33-35, substrate present); 
a first electrode over the substrate (see Fig. 1, also see col. 9, lines 33-35, first electrode over substrate); 
a second electrode over the substrate (see Fig. 1, also see col. 9, lines 33-35, second electrode over substrate); 

wherein a first region comprising an acceptor and an organic compound is provided between a k-th light emitting layer and a (k+1)-th light emitting layer, where k is an integer of 1 <= k <= (n - 1) (see Fig. 1, first region from a p-type dopant layer from the adjoining connecting unit is present between a first and second light emitting layers (LEL), see further col. 3, lines 55-65, see col. 8, lines 15-35).  
wherein the electronic device emits blue fluorescence and yellow phosphorescence (see col. 13, lines 39-41, blue and yellow layers can be emitted from the cascading device).

With regards to claim 22, Liao teaches an electronic device capable of emitting white light, comprising: 
a substrate (see Fig. 1, also see col. 9, lines 33-35, substrate present);
a first electrode over the substrate (see Fig. 1, also see col. 9, lines 33-35, first electrode over substrate);
a second electrode over the substrate (see Fig. 1, also see col. 9, lines 33-35, second electrode over substrate);
a first functional thin film layer comprising a first hole-transport layer between the first electrode and the second electrode (see Fig. 1, first functional thin film as HTL from 1st EL unit between anode and cathode, see col. 3, lines 55-65); 
a second functional thin film layer comprising a second hole-transport layer between the first functional thin film layer and the second electrode (see Fig. 1, second functional thin film as second HTL from 2nd EL unit between first HTL from 1st EL unit and second electrode cathode); 
rd EL unit between second HTL from 2nd EL unit and second electrode cathode); 
a first layer between the first functional thin film layer and the second functional thin film layer (see Fig. 1, first layer organic p-type layer from 1st connecting unit between 1st HTL and 2nd HTL); and 
a second layer between the second functional thin film layer and the third functional thin film layer (see Fig. 1, second layer organic p-type from 2nd HTL and 3rd HTL);
wherein the first hole-transport layer, the second hole-transport layer and the third hole- transport layer comprises a first organic compound comprising an amino group (see col. 10, lines 28-67), 
wherein the first layer and the second layer comprise a second organic compound comprising an electron attracting group (see col. 8, lines 35-48), and 
wherein the electronic device emits blue fluorescence and yellow phosphorescence (see col. 13, lines 39-41, blue and yellow layers can be emitted from the cascading device).

With regards to claim 23, Liao teaches the electronic device according to claim 22, wherein the first organic compound comprises a biphenyl skeleton (see col. 10, lines 60-65 for example).

With regards to claim 24, Liao teaches the electronic device according to claim 22, wherein the electron attracting group is a cyano group (see col. 8, lines 43-45, cyano group utilized).

	With regards to claim 27, Liao teaches an organic electroluminescent element emitting white light, comprising: 
a first electrode (see claim 22); 
a second electrode (see claim 22); 
st EL unit between anode and cathode, see col. 3, lines 55-65); 
a second functional thin film layer comprising a second hole-transport layer and a second light-emitting layer between the first functional thin film layer and the second electrode (see Fig. 1, second functional thin film as second HTL and LEL from 2nd EL unit between first HTL and LEL from 1st EL unit and second electrode cathode); 
a third functional thin film layer comprising a third hole-transport layer and a third light- emitting layer between the second functional thin film layer and the second electrode (see Fig. 1, third functional thin film as third HTL and LEL from 3rd EL unit between second HTL and LEL from 2nd EL unit and second electrode cathode);  
a first layer between the first functional thin film layer and the second functional thin film layer (see claim 22); and 
a second layer between the second functional thin film layer and the third functional thin film layer (see claim 22), 
wherein the first hole-transport layer, the second hole-transport layer and the third hole- transport layer comprises a first organic compound comprising an amino group (see claim 22), 
wherein the first layer and the second layer comprises a second organic compound comprising an electron attracting group (see claim 22), 
wherein the first light-emitting layer and the third light-emitting layer are configured to emit blue fluorescence, and wherein the second light-emitting layer is configured to emit yellow phosphorescence (see col. 13, lines 39-41, blue and yellow in two separate light emitting layers).



With regards to claim 29, Liao teaches the organic electroluminescent element according to claim 27, wherein the electron attracting group is a cyano group (see claim 24).

Claims 19-21, 25, and 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao as applied to claim 18 above, and further in view of Tsuji et al. (Pub No. US 2003/0129452 A1, hereinafter Tsuji).
With regards to claim 19, Liao teaches the use of hole transporting materials as an electron acceptor (see col. 3, lines 55-65, also see col. 8, lines 15-35), yet is silent teaching the electronic device according to claim 18, wherein the organic compound comprises a phenanthroline skeleton.
	In the same field of endeavor, Tsuji teaches how hole transport materials for light emitting layers can comprise of a phenathroline skeleton (see ¶9).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that phenanthroline-based compounds can be utilized for hole transporting materials which are electron accepting structure because of its ability to dissolve within organic solvents and for the unique affinity for electron acceptance that is particularly required for a specific application.

	With regards to claim 20, Liao teaches the electronic device according to claim 19, wherein the first region further comprises a donor having an electron attracting group (see col. 8, lines 35-48).

	With regards to claim 21, Liao teaches the electronic device according to claim 20, wherein the electron attracting group is a cyano group (see col. 8, lines 43-45, cyano group utilized).

With regards to claim 25, Liao teaches the use of hole transporting materials as an electron acceptor (see col. 3, lines 55-65, also see col. 8, lines 15-35), yet is silent teaching the electronic device according to claim 24, wherein the first layer and the second layer further comprise a third organic compound having a phenanthroline skeleton.
In the same field of endeavor, Tsuji teaches how hole transport materials for light emitting layers can comprise of a phenathroline skeleton (see ¶9).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that phenanthroline-based compounds can be utilized for hole transporting materials which are electron accepting structure because of its ability to dissolve within organic solvents and for the unique affinity for electron acceptance that is particularly required for a specific application.

	With regards to claim 30, Liao Liao teaches the use of hole transporting materials as an electron acceptor (see col. 3, lines 55-65, also see col. 8, lines 15-35), yet is silent teaching the electronic device according to claim 29, wherein the first layer and the second layer further comprise a third organic compound having a phenanthroline skeleton.
In the same field of endeavor, Tsuji teaches how hole transport materials for light emitting layers can comprise of a phenathroline skeleton (see ¶9).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that phenanthroline-based compounds can be utilized for hole transporting materials which are electron accepting structure because of its ability to dissolve within organic solvents and for the unique affinity for electron acceptance that is particularly required for a specific application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML